                                                        USDC1SDNY
      Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page   of 24
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 7/8/2020
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE COMMISSION,
                                                         1:19-cv-05718-GHW
                                            Plaintiff,
 KIT MUN CHAN, LAU KEAN CHONG,
 CHONG POUI FAN, BINJI LU, AND                           POST-JUDGMENT CONTINUING
 YOUN CHIEN WONG,                                          WRIT OF GARNISHMENT
                               Defendants,
 and
 CHOICETRADE, LETSGOTRADE, INC., AND
 TD AMERITRADE INC.,
                                         Garnishees.

TO:                   Garnishee, CHOICETRADE, LETSGOTRADE, INC.
                      197 State Route 18, Suite 3000
                      East Brunswick, NJ 08816
                      and
                      Garnishee, TD AMERITRADE, INC.
                      200 S. 108th Ave
                      Omaha, NE 68154
                      Fax: (402) 970-3440
                      Email: compliance@tdameritrade.com
REQUESTED BY:         United States Securities and Exchange Commission
                      Elizabeth Goody
                      200 Vesey Street, Suite 400
                      New York, New York 10281
                      Email: GoodyE@sec.gov
ISSUED PURSUANT TO:          28 U.S.C. § 3205
       The Court, having reviewed the Application for a Post-Judgment Continuing Writ of

Garnishment submitted by Plaintiff Securities and Exchange Commission (“Commission”), and

having determined that the requirements of 28 U.S.C. § 3205 have been met, hereby issues this

Post-Judgment Continuing Writ of Garnishment.

       Pursuant to the asset freeze order entered on July 24, 2019, Garnishees are believed to

have possession of property (including nonexempt disposable earnings) in which the Defendants

Kit Mun Chan, Chong Poui Fan, and Binji Lu have a substantial nonexempt interest.
                                                1
          Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 2 of 24



         Pending further order of this Court, the Garnishees are hereby directed to withhold and

retain any property1 in their possession, custody or control in which Defendants have an interest

at the time this Writ is served or in which Defendants may obtain an interest in the future,

including nonexempt disposable earnings.2 If a Garnishee fails to withhold property in

accordance with this Writ, the Garnishee may be held in contempt by the Court, or the Court

may enter judgment against the Garnishee for the value of the relevant Defendant’s nonexempt

interest in such property, plus a reasonable attorney's fee to the Commission. See 28 U.S.C. §§

3003(c)(8) and 3205(c)(6).

         Within 10 days of receiving a copy of this Writ, the Garnishees shall file with the Court a

written answer as required by 28 U.S.C. § 3205(c)(4), and the Garnishees will forward payments

to the Office of Financial Management, Securities and Exchange Commission, Enterprise

Services Center, Accounts Receivable Branch, 6500 S. MacArthur Blvd, Oklahoma City, OK

73169, specifying the Defendant, the title, civil action number, and name of this Court in this

action, until that Defendant’s debt is paid in full or the Garnishee no longer has custody or

control of property belonging to any Defendant. The Garnishees shall serve copies of their

answers on the Commission’s counsel, and on the Defendants at the email address provided

below or by any other acceptable method of service under Fed. R. Civ. P. 5.



1
   “Property” includes any present or future interest, whether legal or equitable, in real, personal (including chose in
action), or mixed property, tangible or intangible, vested or contingent, wherever located and however held
(including community property and property held in trust (including spendthrift and pension trusts)), but excludes –
(A) property held in trust by the United States for the benefit of an Indian tribe or individual Indian; and (B) Indian
lands subject to restrictions against alienation imposed by the United States. 28 U.S.C. § 3002(12).
2
  “‘Earnings’ means compensation paid or payable for personal services, whether denominated as wages, salary,
commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program.” 28
U.S.C. § 3002(6). “'Disposable earnings' means that part of earnings remaining after all deductions required by law
have been withheld.” Id. at § 3002(5). “‘Nonexempt disposable earnings’ means 25 percent of disposable
earnings, subject to section 303 of the Consumer Protection Act, [15 U.S.C. § 1673].” Id. at § 3002(9).

                                                           2
         Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 3 of 24



        This Writ of Garnishment is a continuing writ and it will terminate only by:
        (A)      a court order quashing this Writ of Garnishment;
        (B)      exhaustion of property in the possession, custody, or control of the
                 Garnishee in which the debtor has a substantial nonexempt interest
                 (including nonexempt disposable earnings), unless the Garnishee
                 reinstates or re-employs the judgment debtor within 90 days after
                 the judgment debtor's dismissal or resignation; or
        (C)      satisfaction of the debt with respect to which this Writ is issued.
See 28 U.S.C. 3205(c)(10).
        The following exhibits are attached to this Writ:
                 Exhibit A:       notices and instructions to Garnishee;
                 Exhibit B:       a sample answer to be used by Garnishee;
                 Exhibit C:       notices and instructions to Defendant; and
                 Exhibit D:       a sample claim for exemption and request for
                                  hearing to be used by Defendant.
To assist the Garnishee, the following information is provided:
        Kit Mun Chan
        B-3-5 Avenue Court, Taman Sri Sentosa, Kuala Lumpur, Malaysia
        Email: chankitmun@gmx.com
        Judgment Date: Feb. 4, 2020
        Debt: $189,427 penalty, plus postjudgment interest pursuant to 28 U.S.C. § 1961
        Chong Poui Fan
        A-11-05 Apt. Mesra, Jalan Pandan Mesra, Ampang, Selangor Malaysia 68000
        Email: chongpouifan.felicia@gmx.com
        Judgment Date: Feb. 4, 2020
        Debt: $189,427 penalty, plus postjudgment interest pursuant to 28 U.S.C. § 1961
        Binji Lu
        22 Hao Wei Hui 10 Dui Lingshan Xian, Tangba Cun, Xinwei Zhen, CN-45 535400
        Email: chriswongyc@zoho.com and wongyounchien@yandex.com
        Judgment Date: Feb. 3, 2020
        Debt: $189,427 penalty, plus postjudgment interest pursuant to 28 U.S.C. § 19613

SO ORDERED.

       July 8
Dated: ___________, 2020                                     ___________________________________
                                                                   GREGORY H. WOODS
                                                                   United States District Judge

3
  This Writ does not apply to Lu’s disgorgement and prejudgment interest debt of $144,772.20 and $3,049.52
respectively, as it is not a “debt” under 28 U.S.C. § 3002(3).
                                                       3
Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 4 of 24




                         EXHIBIT A

     NOTICES AND INSTRUCTIONS TO GARNISHEE
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 5 of 24



                               INSTRUCTIONS TO GARNISHEE
       You have been served with a Continuing Writ of Garnishment pursuant to 28 U.S.C. §

3205 (“Section 3205”). Pursuant to that Writ and Section 3205, you are required to file a

written answer with the Clerk of Court within 10 days of receiving a copy of the Writ. The

Clerk of Court’s address is:

               Clerk of Court
               Southern District of New York
               Daniel Patrick Moynihan
               United States Courthouse
               500 Pearl Street
               New York, New York 10007
                                     YOUR ANSWER
       Section 3205 requires that your answer be under oath, and that it contain the following

general information:

               (A)     whether you have custody, control or possession of
                       property in which the Defendant has an interest;
               (B)     a description of such property and the value of
                       Defendant’s interest in that property;
               (C)     a description of any previous garnishments to which
                       Defendant’s property is subject;
               (D)     a description of any property which you anticipate
                       owing Defendant, or in which Defendant will obtain
                       an interest, in the future; and
               (E)     if you make periodic payments to Defendant, the
                       amount of those payments and whether those
                       payments are made on a weekly basis, or at some
                       other interval.
See 28 U.S.C. § 3205(c)(4).

       A sample answer is attached as Exhibit B for your use.

       You must serve a copy of your answer on Defendants and counsel for the Commission,

whose addresses are listed on the face of the Writ. See Fed. R. Civ. P. 5 for acceptable methods

of service.

Exhibit A to Writ of Garnishment                                                      Page 1 of 4
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 6 of 24



                     IF YOU ARE A BANK OR FINANCIAL INSTITUTION

       If you are a bank or other financial institution pursuant to 12 U.S.C. § 3401(1), the Writ

also serves as a subpoena, under 28 U.S.C. § 3015(a) and Fed. R. Civ. P. 45, requiring you to

produce all documents regarding accounts in which Defendant have an interest. You may

comply with this subpoena by attaching the statements and documents to your answer. Such

disclosure is authorized by the Right to Financial Privacy Act, 12 U.S.C. §§ 3413(e) and 3415.

       As the recipient of a subpoena, you are entitled to the following notice/information from

Fed. R. Civ. P. 45(c) and (d):

       “(c)    Protection of Persons Subject to Subpoenas.
               (1)       A party or an attorney responsible for the issuance and service of a
                         subpoena shall take reasonable steps to avoid imposing undue burden or
                         expense on a person subject to that subpoena. The court on behalf of
                         which the subpoena was issued shall enforce this duty and impose upon
                         the party or attorney in breach of this duty an appropriate sanction, which
                         may include, but is not limited to, lost earnings and a reasonable attorney's
                         fee.
               (2)(A) A person commanded to produce and permit inspection and copying of
                      designated books, papers, documents or tangible things, or inspection of
                      premises need not appear in person at the place of production or inspection
                      unless commanded to appear for deposition, hearing or trial.
                     (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce
                         and permit inspection and copying may, within 14 days after service of the
                         subpoena or before the time specified for compliance if such time is less
                         than 14 days after service, serve upon the party or attorney designated in
                         the subpoena written objection to inspection or copying of any or all of the
                         designated materials or of the premises. If objection is made, the party
                         serving the subpoena shall not be entitled to inspect and copy the materials
                         or inspect the premises except pursuant to an order of the court by which
                         the subpoena was issued. If objection has been made, the party serving
                         the subpoena may, upon notice to the person commanded to produce,
                         move at any time for an order to compel the production. Such an order to
                         compel production shall protect any person who is not a party or an officer
                         of a party from significant expense resulting from the inspection and
                         copying commanded.



Exhibit A to Writ of Garnishment                                                          Page 2 of 4
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 7 of 24



              (3)(A) On timely motion, the court by which a subpoena was issued shall quash
                     or modify the subpoena if it
                      (i)       fails to allow reasonable time for compliance;
                      (ii)      requires a person who is not a party or an officer of a party to
                                travel to a place more than 100 miles from the place where that
                                person resides, is employed or regularly transacts business in
                                person, except that, subject to the provisions of clause (c)(3)(B)(iii)
                                of this rule, such a person may in order to attend trial be
                                commanded to travel from any such place within the state in which
                                the trial is held, or
                      (iii)     requires disclosure of privileged or other protected matter and no
                                exception or waiver applies, or
                      (iv)      subjects a person to undue burden.
                (B)         If a subpoena
                      (i)       requires disclosure of a trade secret or other confidential research,
                                evelopment, or commercial information, or
                      (ii)      requires disclosure of an unretained expert's opinion or information
                                not describing specific events or occurrences in dispute and
                                resulting from the expert's study made not at the request of any
                                party, or
                      (iii)     requires a person who is not a party or an officer of a party to incur
                                substantial expense to travel more than 100 miles to attend trial,
                                the court may, to protect a person subject to or affected by the
                                subpoena, quash or modify the subpoena or, if the party in whose
                                behalf the subpoena is issued shows a substantial need for the
                                testimony or material that cannot be otherwise met without undue
                                hardship and assures that the person to whom the subpoena is
                                addressed will be reasonably compensated, the court may order
                                appearance or production only upon specified conditions.
       (d)    Duties in Responding to Subpoena.
              (1)     A person responding to a subpoena to produce documents shall produce
                      them as they are kept in the usual course of business or shall organize and
                      label them to correspond with the categories in the demand.
              (2)     When information subject to a subpoena is withheld on a claim that it is
                      privileged or subject to protection as trial preparation materials, the claim
                      shall be made expressly and shall be supported by a description of the
                      nature of the documents, communications, or things not produced that is
                      sufficient to enable the demanding party to contest the claim.”



Exhibit A to Writ of Garnishment                                                           Page 3 of 4
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 8 of 24



                        IF YOU ARE DEFENDANT'S EMPLOYER

       The amount of nonexempt earnings which may be withheld pursuant to a Writ of

Garnishment is defined by the Consumer Credit Protection Act, 15 U.S.C. § 1673, which

provides generally that for a given week of employment, the lesser of 25% of disposable

earnings for the week or that amount of disposable earnings for the week in excess of 30 times

the minimum wage as set by 29 U.S.C. § 206(a)(1) may be withheld. The Secretary of Labor

has promulgated regulations to assist you in calculating the maximum amount of nonexempt

earnings that can be withheld. See Code of Federal Regulations, Title 29, Labor; Subtitle B,

Regulations Relating to Labor; Chapter V, Wage and Hour Division, Department of Labor;

Subchapter D, Garnishment of Earnings; Part 870, Restriction on Garnishment.

       You may contact the attorney listed on the face of the Writ of Garnishment if you need

additional assistance in determining the maximum amount of earnings to withhold.

       Pursuant to 15 U.S.C. § 1674, you may not discharge Defendant because his earnings

have been garnished.




Exhibit A to Writ of Garnishment                                                     Page 4 of 4
Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 9 of 24




                         EXHIBIT B

     SAMPLE ANSWER TO BE USED BY GARNISHEE
       Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 10 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES AND EXCHANGE COMMISSION,
                                                          1:19-cv-05718-GHW
                                             Plaintiff,
 KIT MUN CHAN, LAU KEAN CHONG,
 CHONG POUI FAN, BINJI LU, AND             GARNISHEE’S ANSWER
 YOUN CHIEN WONG,
                               Defendants,
 and
 CHOICETRADE, LETSGOTRADE, INC., AND
 TD AMERITRADE INC.,
                                         Garnishees.

       Having been served with a Continuing Writ of Garnishment, Garnishee hereby files this

Answer in accordance with 28 U.S.C. § 3205. This Answer is being prepared by:

       Name:
       Title:
       Address:
       Phone Number:
                                 DESCRIPTION OF GARNISHEE
       Garnishee files this Answer as:       (check those that apply)
             An Individual
                    In my personal capacity.
                    Doing business as,
                     Name of d/b/a:
                     Address:
                     Phone Number:
             A Partnership; and Garnishee is:
                    A general partner
                    A limited partner
              Name of Partnership:
              Address:
              Phone Number:
             A Corporation
              Name of Corporation:
              Address:
              Phone Number:
              State of Incorporation:
              Principal Place of Business:
       Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 11 of 24



                                    PRIOR GARNISHMENTS

       For each previous garnishment involving Defendant which is still in effect, please
provide the following information:

       Date of Garnishment:
       Property Subject to the Previous Garnishment:


            DESCRIPTION OF PROPERTY IN WHICH DEFENDANT HAS AN INTEREST

       Garnishee states as follows: (check those that apply)

             From the date the Writ of Garnishment was served to the date this Answer is
              being prepared, Garnishee has not had possession, custody or control of any
              property in which Defendant has an interest.

             Garnishee has possession, custody or control of the following non-earnings
              property in which Defendant has an interest:

              Description of Property:
              Approximate Value of Property:
              Defendant’s Interest in the Property:

             Garnishee anticipates having future possession, custody or control of the
              following non-earnings property in which Defendant will have an interest:

              Description of Property:
              Approximate Value of Property:
              Defendant’s Interest in the Property:
              When Defendant Will Acquire An Interest in the Property:

             As Defendant’s employer, Garnishee has possession, custody or control of
              earnings in which Defendant has an interest:

              Defendant is paid:  weekly,  bi-weekly,  semi-monthly,  monthly
              Date Previous Pay Period Ended:
              Date Current Pay Period Ends:

              a.      Defendant’s Gross Pay:
              b.      Federal Income Tax Withheld:
              c.      F.I.C.A. Withheld:
              d.      State Income Tax Withheld:
              e.      Total Withholdings (b + c + d):
              f.      Net Earnings (a - e):

                                               2
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 12 of 24



                                         GARNISHEE’S CLAIMS

        Garnishee makes the following claims:          (check those that apply)

               Garnishee makes the following claim of exemption on behalf of Defendant:

                Amount of Exemption:
                Nature of Exemption:

               Garnishee has the following objections, defenses, or set-offs against the United
                States’ right to seek garnishment of Defendant’s non-exempt property in
                Garnishee’s possession, custody or control:

                (describe nature of objection, defense, or set-off)

                                     CERTIFICATE OF SERVICE

        Garnishee certifies that it has served a copy of this Answer on both the:

               Defendant

                Date of Service:
                Method of Service: (include address)
and

               The United States Securities and Exchange Commission

                Date of Service:
                Method of Service: (include address)

                                               OATH

Garnishee declares under penalty of perjury that the foregoing is true and correct.

Date:                       Signature:

Subscribed and sworn before me this               day of                            20


Notary Public                                                         (SEAL)

Commission Expires:




                                                  3
Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 13 of 24




                          EXHIBIT C

      NOTICES AND INSTRUCTIONS TO DEFENDANT
       Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 14 of 24


                      NOTICE AND INSTRUCTIONS TO DEFENDANT

        A judgment was entered against you in SEC v. Chan, et al., Case No. 1:19-cv-05718-GHW
in the United States District Court for the Southern District of New York. The Commission claims
the following amounts owing:

        Name                Final Judgment Amount
        Kit Mun Chan        $189,427 civil penalty, plus postjudgment interest
        Chong Poui Fan      $189,427 civil penalty, plus postjudgment interest
        Binji Lu            $189,427 civil penalty, $144,772.20 in disgorgement,
                            $3,049.52 in prejudgment interest, plus postjudgment interest.4

       You are hereby given notice that in an attempt to collect on its judgment against you, the
Commission has caused the Court to issue a Continuing Writ of Garnishment to Garnishees
Choicetrade, LetsGoTrade, Inc., and TD Ameritrade, Inc. With this Writ, the Commission is
attempting to take your property, which may include a portion of your earnings, from the
Garnishees. See 28 U.S.C. § 3205.

               YOUR RIGHT TO OBJECT TO THE GARNISHEE'S ANSWER
                           AND REQUEST A HEARING

        Garnishees are required to file an answer within 10 days of receiving the Writ issued by the
Court. They are required to serve a copy of their answers on you and the Commission. Within 20
days after you receive a copy of the Garnishee's answer, you may file with the Court Clerk a written
objection to the Garnishee’s answer and request a hearing with the Court. You must state the
specific grounds for your objection and bear the burden of proving such grounds at a hearing before
the Court. You must file your objection and request for hearing with the Court Clerk at:
               Clerk of Court
               Southern District of New York
               Daniel Patrick Moynihan United States Courthouse
               500 Pearl Street
               New York, New York 10007
You are required to serve a copy of your objection and request for hearing on:
               Garnishee, CHOICETRADE, LETSGOTRADE, INC.
               197 State Route 18, Suite 3000
               East Brunswick, NJ 08816
               and
               Garnishee, TD AMERITRADE, INC.
               200 S. 108th Ave
               Omaha, NE 68154
               Fax: (402) 970-3440
               Email: compliance@tdameritrade.com
               and

4
 Only the civil money penalty, plus interest, may be collected via this action.
Exhibit C to Writ of Garnishment                                                      Page 1 of 4
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 15 of 24


               United States Securities and Exchange Commission
               Elizabeth Reilly Goody
               200 Vesey Street, Suite 400
               New York, NY 10281
               Email: GoodyE@sec.gov
        The Court will hold a hearing on your objection within 10 days after your objection and
request for hearing is received, or as soon thereafter as is practicable. Notice of the hearing date
will be sent to all parties. Pursuant to statute,
               issues at such hearing shall be limited –
               (1)     to the probable validity of any claim of exemption by
                       you;
               (2)     to the Commission's compliance with any statutory
                       requirement for the issuance of the Writ of
                       Garnishment; and
               (3)     if the judgment was rendered against you by default,
                       and only to the extent that the Constitution or another
                       law of the United States provides a right to a hearing
                       on the issue, to –
                       (A)    the probable validity of the
                              Commission's claim for the debt which
                              has been merged into the judgment; and
                       (B)    the existence of good cause for setting
                              aside such judgment.
See 28 U.S.C. § 3202(d).
       If you do not file a timely objection to the Garnishee's answer, the property listed in the
Garnishee's answer will be applied to the debt you owe the Commission.
                        YOUR RIGHT TO CLAIM AN EXEMPTION
         As mentioned above, there are exemptions under the law which may protect the property
listed in the Garnishee's answer from being taken by the Commission. You must bear the burden at
a hearing set by the Court of showing that an exemption applies. The exemptions which you may
claim are defined in 28 U.S.C. § 3014. Pursuant to that section, you may generally exempt either the
property specified in 11 U.S.C. § 522(d), or the property specified in the exemption statutes of the
State in which you have been domiciled for the majority of the 180 days prior to the filing of the
Commission’s Application for the Writ of Garnishment. The property exempted under 11 U.S.C. §
522(d) and the applicable State's exemption statutes may, and probably will, be different. You
must choose which set of exemptions you want the Court to apply.
       Exhibit D contains a list of the exemptions available under 11 U.S.C. § 522(d) and New
York law. The statutes providing these exemptions may be amended from time to time. Also, the
exemptions in the State in which you actually reside may be different than the exemptions listed in
Exhibit D. It is your responsibility to consult the appropriate federal and State exemption statutes to
determine what your exemptions are. The exemptions listed in Exhibit D for example only.


Exhibit C to Writ of Garnishment                                                         Page 2 of 4
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 16 of 24


 YOUR RIGHT TO TRANSFER THIS ACTION TO ANOTHER FEDERAL DISTRICT

       If you think you live outside the Federal judicial district in which this Court is located, you
may request, not later than 20 days after receipt of this Notice, that this proceeding to take your
property be transferred by the Court to the Federal judicial district in which you do reside. You
must make this request in writing. Your request for a transfer must be filed with the Court Clerk
at:

               Clerk of Court
               Southern District of New York
               Daniel Patrick Moynihan United States Courthouse
               500 Pearl Street
               New York, New York 10007

You must also serve a copy of your request for a transfer on:

               Garnishee, CHOICETRADE, LETSGOTRADE, INC.
               197 State Route 18, Suite 3000
               East Brunswick, NJ 08816
               and
               Garnishee, TD AMERITRADE, INC.
               200 S. 108th Ave
               Omaha, NE 68154
               Fax: (402) 970-3440
               Email: compliance@tdameritrade.com

               and

               United States Securities and Exchange Commission
               Elizabeth Reilly Goody
               200 Vesey Street, Suite 400
               New York, NY 10281
               Email: GoodyE@sec.gov
                                         CONCLUSION

       Keep a copy of this notice for your records. If you have any questions about your rights or
about this procedure, you should contact a lawyer, an office of public legal assistance, or the Court
Clerk. The Court Clerk is not permitted to give legal advice, but can refer you to other sources of
information.

       See Fed. R. Civ. P. 5 for permissible methods of service.




Exhibit C to Writ of Garnishment                                                         Page 3 of 4
 Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 17 of 24




                           EXHIBIT D

SAMPLE CLAIM FOR EXEMPTION AND REQUEST FOR HEARING
              TO BE USED BY DEFENDANT
     Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 18 of 24


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE COMMISSION,
                                                        1:19-cv-05718-GHW
                                           Plaintiff,
KIT MUN CHAN, LAU KEAN CHONG, CHONG
POUI FAN, BINJI LU, AND                                    DEFENDANT’S CLAIM OF
YOUN CHIEN WONG,                                        EXEMPTION AND REQUEST FOR
                            Defendants,                          HEARING
and
CHOICETRADE, LETSGOTRADE, INC., AND
TD AMERITRADE INC.,
                                        Garnishees.

     NOTE: 18 U.S.C. § 3613(a), the federal statute governing liens arising from criminal
     fines and restitution obligations, generally incorporates the exemptions available to
     individual taxpayers under the Internal Revenue Code. The Mandatory Victims
     Restitution Act (MVRA) provides that the only property that is exempt from
     enforcement (other than wage garnishment) of any MVRA debt is certain property
     that is exempt from levy under the Internal Revenue Code (IRC). 18 U.S.C. §
     3613(a)(1). If your debt is the result of a judgment and conviction entered under the
     MVRA which orders the repayment of a fine or restitution, exemptions 1 through 11
     are the only exemptions available to you. If your debt is not a result of a judgment
     entered under the MVRA, exemptions 12 through 19 are available to you.

     I claim that the exemption(s) from enforcement which are checked below apply in this case:

 ____1.      Wearing apparel and school books.--Such items of wearing apparel and such
             school books as are necessary for the debtor or for members of his family.
 ____2.      Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
             furniture, and personal effects in the Debtor's household, and of the arms for
             personal use, livestock, and poultry of the debtor, as does not exceed $6,250 in
             value.
 ____3.      Books and tools of a trade, business, or profession.--So many of the books, and
             tools necessary for the trade, business, or profession of the debtor as do not
             exceed in the aggregate $3,125 in value.
 ____4.      Unemployment benefits.--Any amount payable to an individual with respect to
             his unemployment (including any portion thereof payable with respect to
             dependents) under an unemployment compensation law of the United States, of
             any State, or of the District of Columbia or of the Commonwealth of Puerto Rico.
 ____5.      Undelivered mail.--Mail, addressed to any person, which has not been delivered
             to the addressee.
 ____6.      Certain annuity and pension payments.--Annuity or pension payments under the
             Railroad Retirement Act, benefits under the Railroad Unemployment Insurance
             Act, special pension payments received by a person whose name has been
       Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 19 of 24


               entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor roll (38
               U.S.C. 1562), and annuities based on retired or retainer pay under Chapter 73 of
               Title 10 of United States Code.
  ____7.       Workmen's Compensation.--Any amount payable with respect to compensation
               (including any portion thereof payable with respect to dependents) under a
               workmen's compensation law of the United States, any State, the District of
               Columbia, or the Commonwealth of Puerto Rico.
  ____8.       Judgments for support of minor children.--If the debtor is required by judgment
               of a court of competent jurisdiction, entered prior to the date of levy, to
               contribute to the support of his minor children, so much of his salary, wages, or
               other income as is necessary to comply with such judgment.
  ____9.       Certain service-connected disability payments.-- Any amount payable to an
               individual as a service-connected (within the meaning of section 101(16) of Title
               38, United States Code) disability benefit under--(A) subchapter II, III,IV, V, or
               VI of Chapter 11 of such Title 38 or (B) Chapter 13, 21, 231, 32, 34, 35,37, or 39
               of such Title 38.
  ____10.      Assistance under Job Training Partnership Act. Any amount payable to a
               participant under the Job Training Partnership Act (29 U.S.C. 1501 et seq.) from
               funds appropriated pursuant to such Act.
  ____11.      Minimum exemptions for wages, salary and other income. The exemptions
               under 26 U.S.C. § 6334(a)(9) do not apply in criminal cases. The exceptions
               under the Consumer Credit Protection Act, 15 U.S.C. § 1673, for disposable
               earnings, automatically apply and do not need to be claimed. The aggregate
               disposable earnings of an individual for any workweek which is subjected to
               garnishment may not exceed (1) 25 % of his disposable earnings for that week, or
               (2) the amount by which his disposable earnings for that week exceed thirty times
               the Federal minimum hourly wage in effect at the time the earnings are payable,
               whichever is less.
          I claim that the following non-MVRA exemption(s) from garnishment which are
   checked below apply in this case:
   ____12.      Social Security benefits and Supplemental Security income (42 U.S.C. § 407).
   ____13.      Veterans' benefits (38 U.S.C. § 3101).
   ____13a.     Members of armed services (10 U.S.C. § 1440, 38 U.S.C. § 562).
   ____14.      Federal civil service retirement benefits (5 U.S.C. § 8346 and 22 U.S.C. §
                4060(c)).
   ____15.      Annuities to survivors of federal judges (28 U.S.C. § 376(n)).
   ____16.      Longshoremen and Harbor workers Compensation Act (33 U.S.C. § 916).
   ____17.      Black lung benefits (30 U.S.C. §§ 931(b)(2)(F) and 932(a)).
   ____17a.     Seaman's, master's or fisherman's wages, except for child support or spousal
                support and maintenance (46 U.S.C.A. §§ 1108-1109(a-c)).
   ____17b      Railroad retirement, pension, unemployment benefits (45 U.S.C. §§ 231(m),
                352(e).
Exemptions listed under 12 through 17 above may not be applicable in child support and alimony
cases (42 U.S.C. § 659).

                                                2
    Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 20 of 24


____18.   BANKRUPTCY CODE EXEMPTIONS CLAIM FORM

          The first group of exemptions consists of property that is specified in section
          522(d) of Title 11 of the United States Code and which consists generally of the
          following property (refer to 11 U.S.C. § 104 for adjustments of amounts):

                 1.      The debtor's aggregate interest, not to exceed $25,150 in value, in
                         real property or personal property that the debtor or a dependent
                         of the debtor uses as a residence, in a cooperative that owns
                         property that the debtor or a dependent of the debtor uses as a
                         residence, or a burial plot for the debtor or a debtor’s dependent.
                 2.      The debtor's interest, not to exceed $4,000 in value, in one motor
                         vehicle.
                 3.      The debtor's interest, not to exceed $625 in value in any particular
                         item or $13,400 in aggregate value, in household furnishings,
                         household goods, wearing apparel, appliances, books, animals,
                         crops, or musical instruments, that are held primarily for the
                         personal, family, or household use of the debtor or a dependent of
                         the debtor.
                 4.      The debtor's aggregate interest, not to exceed $1,700 in value, in
                         jewelry held primarily for the personal, family, or household use
                         of the debtor or a dependent of the debtor.
                 5.      The debtor's aggregate interest in any property, not to exceed in
                         value $1,325 plus up to $12,575 of any unused amount of the
                         exemption provided under paragraph (1) of this subsection.
                 6.      The debtor's aggregate interest, not to exceed $2,525 in value, in
                         any implements, professional books, or tools, of the trade of the
                         debtor or the trade of a dependent of the debtor.
                 7.      Any unmatured life insurance contract owned by the debtor, other
                         than a credit life insurance contract.
                 8.      The debtor's aggregate interest, not to exceed in value $13,400
                         less any amount of property of the estate transferred in the manner
                         specified in section 542(d) of this title, in any accrued dividend or
                         interest under, or loan value of, any unmatured life insurance
                         contract owned by the debtor under which the insured is the
                         debtor or an individual of whom the debtor is a dependent.
                 9.      Professionally prescribed health aids for the debtor or a dependent
                         of the debtor.
                 10.     The debtor's right to receive ---
                         (A)    a social security benefit, unemployment compensation, or
                                a local public assistance benefit;
                         (B)    a veterans' benefit;

                                            3
    Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 21 of 24


                        (C)     a disability, illness, or unemployment benefit;
                        (D)     alimony, support, or separate maintenance, to the extent
                                reasonably necessary for the support of the debtor and any
                                dependent of the debtor;
                        (E)     a payment under a stock bonus, pension, profitsharing,
                                annuity, or similar plan or contract on account of illness,
                                disability, death, age, or length of service to the extent
                                reasonably necessary for the support of the debtor and any
                                dependent of the debtor, unless----
                                       (i) such plan or contract was established by or
                                       under the auspices of an insider that employed the
                                       debtor at the time the debtor's rights under such
                                       plan or contract arose;
                                       (ii) such payment is on account of age or length of
                                       service; and
                                       (iii) such plan or contract does not qualify under
                                       section 401(a), 403(a), 403(b), or 408 of the
                                       Internal Revenue Code of 1986.
                 (11)   The debtor's right to receive, or property that is traceable to ---
                        (A)     an award under a crime victim's reparation law;
                        (B)     a payment on account of the wrongful death of an
                                individual of whom the debtor was a dependent, to the
                                extent reasonably necessary for the support of the debtor
                                and any dependent of the debtor;
                        (C)     a payment under a life insurance contract that insured the
                                life of an individual of whom the debtor was a dependent
                                on the date of such individual's death, to the extent
                                reasonably necessary for the support of the debtor and any
                                dependent of the debtor;
                        (D)     a payment, not to exceed $25,150, on account of personal
                                bodily injury, not including pain and suffering or
                                compensation for actual pecuniary loss, of the debtor or an
                                individual of whom the debtor is a dependent; or
                        (E)     a payment in compensation of loss of future earnings of
                                the debtor or an individual of whom the debtor is or was a
                                dependent, to the extent reasonably necessary for the
                                support of the debtor and any dependent of the debtor.
                 (12)   Retirement funds to the extent that those funds are in a fund or
                        account that is exempt from taxation under section 401, 403, 408,
                        408A, 414, 457, or 501(a) of the Internal Revenue Code of 1986.

____19.   Compensation for war risk hazards (42 U.S.C. § 1717).

                                           4
      Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 22 of 24


                  MAJOR EXEMPTIONS UNDER STATE LAW

NOTE:      The law of the state where you have been domiciled for at least 180 days governs
           your rights.

NOTE:      If you have selected the Bankruptcy Code exemptions listed above, you may not also
           claim the state law exemptions listed below.

NEW YORK EXEMPTIONS

____20.    Real Property Exemptions (N.Y. Civ. Practice L. and R. (“NY CPLR”) § 5206)

           (a) Homestead- Property of one of the following types, not exceeding one hundred
               fifty thousand dollars for the counties of Kings, Queens, New York, Bronx,
               Richmond, Nassau, Suffolk, Rockland, Westchester and Putnam; one hundred
               twenty-five thousand dollars for the counties of Dutchess, Albany, Columbia,
               Orange, Saratoga and Ulster; and seventy-five thousand dollars for the remaining
               counties of the state in value above liens and encumbrances (the exemption of a
               homestead is not void because the value of the property exceeds the amount but
               the lien of a judgment attaches to the surplus), owned and occupied as a primary
               residence of one of the following types: (1) A lot of land upon which a dwelling
               is constructed; (2) Shares of stock in a cooperative apartment corporation; (3)
               Units of a condominium apartment; (4) A mobile home.
           (b) Burial Ground – if a portion is actually used for that purpose and it does not
               exceed 1/4 of an acre or contain any buildings except burial vaults or
               monuments.

____21.    Personal Property Exemptions (NY CPLR § 5206)
           (a) Exemptions where property is owned by any person except where the judgment
               is for the purchase price of the exempt property or was recovered by a domestic,
               laboring person or mechanic for their work in that capacity:
             1. all stoves and home heating equipment kept for use in the judgment debtor's
                dwelling house and necessary fuel therefor for one hundred twenty days; one
                sewing machine with its appurtenances;
             2. religious texts, family pictures and portraits, and school books used by the
                judgment debtor or in the family; and other books, not exceeding five hundred
                dollars in value, kept and used as part of the family or judgment debtor's
                library;
             3. a seat or pew occupied by the judgment debtor or the family in a place of
                public worship;
             4. domestic animals with the necessary food for those animals for one hundred
                twenty days, provided that the total value of such animals and food does not
                exceed one thousand dollars; all necessary food actually provided for the use
                of the judgment debtor or his family for one hundred twenty days;
             5. all wearing apparel, household furniture, one mechanical, gas or electric
                                              5
Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 23 of 24


           refrigerator, one radio receiver, one television set, one computer and
           associated equipment, one cellphone, crockery, tableware and cooking utensils
           necessary for the judgment debtor and the family; all prescribed health aids;
       6. a wedding ring; a watch, jewelry and art not exceeding one thousand dollars in
          value;
       7. tools of trade, necessary working tools and implements, including those of a
          mechanic, farm machinery, team, professional instruments, furniture and
          library, not exceeding three thousand dollars in value, together with the
          necessary food for the team for one hundred twenty days, provided, however,
          that the articles specified in this paragraph are necessary to the carrying on of
          the judgment debtor's profession or calling;
       8. one motor vehicle not exceeding four thousand dollars in value above liens
          and encumbrances of the debtor; if such vehicle has been equipped for use by
          a disabled debtor, then ten thousand dollars in value above liens and
          encumbrances of the debtor; provided, however, that this exemption for one
          motor vehicle shall not apply if the debt enforced is for child support, spousal
          support, maintenance, alimony or equitable distribution, or if the state of New
          York or any of its agencies or any municipal corporation is the judgment
          creditor; and
       9. if no homestead exemption is claimed, then one thousand dollars in personal
          property, bank account or cash.
     (b) Cause of action to recover damages for the taking or injuring of exempt personal
         property
     (c) Trusts (not created or funded by debtor), Individual Retirement Accounts,
         Deferred Compensation Plans, Keogh Plans.
     (d) Income Exemptions - The following income is exempt from money judgments,
         except such part as a court determines to be unnecessary for the reasonable
         requirements of the judgment debtor and his dependents:
        1. 90 percent of the income from a trust, individual retirement account, Keogh
           or other account defined in NY CPLR § 5205(c)(2).
        2. 90 percent of the debtor's earnings for personal services rendered within past
           60 days.
        3. Payments pursuant to an award in a matrimonial action, for the support of a
           wife, where the wife is the judgment debtor, or for the support of a child;
           where the award was made by a court of the state, determination of the extent
           to which it is unnecessary shall be made by that court.
     (e) Armed Services - The pay and bounty of a non-commissioned officer, musician
         or private in the armed forces of the United States or the state of New York; a
         land warrant, pension or other reward granted by the United States, or by a state,
         for services in the armed forces; a sword, horse, medal, emblem or device of any
         kind presented as a testimonial for services rendered in the armed forces of the
         United States or a state; and the uniform, arms and equipments which were used
         by a person in the service, are exempt from application to the satisfaction of a
                                         6
        Case 1:19-cv-05718-GHW Document 60 Filed 07/08/20 Page 24 of 24


                    money judgment; provided, however, that the provisions of this subdivision shall
                    not apply to the satisfaction of any order or money judgment for the support of a
                    person's child, spouse, or former spouse.
               (f) Milk proceeds.
               (g) Security deposit For the rental of a debtor's residence or as security with a utility
                   provider for services to that residence.
               (h) The following personal property is exempt from application to the satisfaction of
                   money judgment, except such part as a court determines to be unnecessary for
                   the reasonable requirements of the judgment debtor and his dependents:
                    1. any and all medical and dental accessions to the human body and all personal
                       property or equipment that is necessary or proper to maintain or assist in
                       sustaining or maintaining one or more major life activities or is utilized to
                       provide mobility for a person with a permanent disability; and
                    2. service animals, together with food for such animal.
               (i) Life insurance policies
               (j) New York state college choice tuition savings program.
               (k) Fund of a convicted person from a separate action.
               (l) Banking institution accounts into which exempt payments are made
                   electronically or by direct deposit.

       The statements made in this claim of settlement to exemptions and request for hearing as to

exemption entitlement and fair market value of the property designated are made and declared

under penalty of perjury that they are true and correct. I hereby request a court hearing to decide

the validity of my claims. Notice of the hearing should be given to me by mail at


(______________________________), telephonically at (                                      ),
            Address                                                   Phone no.

or by e-mail at (                             )
                       E-mail Address.

______________________________________
Debtor's printed or typed name

_______________________________________
Signature of debtor


Date
                                                   7
